Citation Nr: 9913574	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321 (b) (1) for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  

The case was previously before the Board of Veterans' Appeals 
(Board) in June 1998, at which time the issues for 
consideration were entitlement to an increased rating for 
PTSD, rated 50 percent disabling; and entitlement to a total 
rating based on individual unemployability due to a service 
connected disability.  These issues were both denied by the 
Board.  The issue of whether an extraschedular evaluation for 
PTSD was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) for further development and 
adjudication.  38 C.F.R. §§ 7103(a), 7104(a) (West 1991 & 
Supp. 1998); see also VA O.G.C. Prec. Op. 6-96 (Aug. 16, 
1996).

While the case was in a remand status at the RO, the veteran 
filed new claims for an increased rating in excess of 50 
percent for PTSD, and for a total rating based on individual 
unemployability due to service connected disability, in 
September 1998.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Suttmann v. Brown, 5 Vet. App. 127, 136-37 (1993).  
By a rating decision dated in October 1998, the RO determined 
that an increased rating on a schedular basis for PTSD and a 
total rating based on individual unemployability were not 
warranted.  In October 1998, the veteran was informed of this 
multiple-issue determination and of his appellate rights.  As 
a notice of disagreement has not yet been filed by the 
veteran with respect to denial of the either of above-noted 
claims, they are not at the present time properly before the 
Board.

By that same rating action of October 1998, the RO also 
denied an increased rating for the PTSD on an extraschedular 
basis pursuant to 38 C.F.R. § 3,321(b)(1).  A supplemental 
statement of the case (SSOC), limited to the issue of 
entitlement to an extraschedular rating, was issued.  The 
veteran did not respond to this SSOC, and the Statement of 
Accredited Representative in Appealed Case (VA Form 646) was 
limited to the issue of whether an extraschedular evaluation 
was warranted.  

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture due solely to the service-
connected PTSD as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for submission of the case for an extraschedular 
evaluation for the service-connected PTSD have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1 (1998).

The regulations provide for evaluation of the veteran's 
disability on an extraschedular basis when the evidence 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (b) (1) (1998)

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals 
(hereinafter ("the Court")), established in Floyd v. Brown, 
9 Vet. App. 88, 94-96 (1996), that the Board cannot consider 
an extraschedular rating in the first instance; but rather, 
the Court held that "the proper procedure for extra-
schedular consideration of a claim under 38 C.F.R. 
§ 3.321(b)(1) requires consideration in the first instance by 
the Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the Compensation and Pension 
Service."  Id. at 95.  The Board's consideration of an 
extraschedular evaluation does not appear to be 
discretionary.  The Court noted that "the Board is in fact 
obligated to consider the applicability of the extra-
schedular rating regulation, but must then refer the matter 
for decision in the first instance by the appropriate VA 
officials."  Id. at 96.

By way of background, the Board notes that the veteran is 
service-connected for PTSD.  Under the amended criteria 
currently in effect for rating PTSD, the 50 percent rating, 
upheld by the Board in the June 1998 decision, is warranted 
when there is occupational and social impairment with reduced  
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (Effective 
November 7, 1996).  The Board further notes that the June 
1998 Board decision which upheld the 50 percent rating 
considered the criteria in effect prior to November1996.  
Under those criteria, a 50 percent rating was appropriate 
when there was considerable social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (Effective 
through November 6, 1996).

With respect to the issue at hand, the Board finds that the 
schedular criteria are adequate and referral of the veteran's 
claim to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of an 
extraschedular evaluation is not warranted.  As noted, for 
such a referral, the evidence must demonstrate that the 
disorder presents an exceptional or unusual disability 
picture, based on such factors as marked interference with 
employment or frequent periods of hospitalization.

A review of the evidence of record demonstrates that the 
veteran has required outpatient treatment from both private 
and VA providers on a regular basis.  However, there is no 
evidence that hospitalization for the PTSD has been recently 
required, nor does the veteran so contend  Thus, frequent 
periods of hospitalization cannot be utilized as the basis of 
an extraschedular evaluation.  

The Board further notes that the veteran is currently 
employed.  A review of information furnished by the SSA 
indicates that the veteran earned in excess of $13,000 in 
1995, $15,000 in 1996 and $15,000 in 1997.  In a letter dated 
in February 1996, the veteran's employer indicated that the 
veteran had worked for his company since November 1994.  The 
employer was aware of the symptoms of PTSD, and had made 
allowances for those that the veteran displayed.  The veteran 
was found to be a good worker, who worked hard.  However, his 
PTSD symptoms created, at times, severe conflicts with 
employees and clients.  The employer took this into 
consideration in the veteran's employment.  

In a statement, dated in September 1998, the veteran 
indicated to the effect that he had worked for his father for 
20 years after service, and that his father had made 
allowances for the PTSD.  He further indicated that he finds 
it severely difficult to get another job if he had to leave 
his current employment, although he has managed to retain his 
current job.  He stated that "staying on the job is tearing 
me mentally apart."

The criteria previously in effect for a 50 percent rating for 
PTSD require considerable social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The amended 
criteria for a 50 percent rating require difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  As such, the regulations provide that the degree of 
disability specified in the schedule for ratings are 
considered adequate to compensate loss of working from 
exacerbations or illness proportionate to the severity of the 
several grades of disabilities.  38 C.F.R. § 4.1 (1998).  
Here, the veteran has been able to work full time, albeit 
with allowances made for his PTSD.  There is no indication 
from the information of record that the veteran has lost 
significant periods of time from work as a result of his 
service-connected PTSD.  Moreover, while the veteran is 
concerned that he would be unable to secure employment if he 
lost his current job, there is no evidence indicating that 
the veteran is in danger of losing this employment.  The 
evidence clearly establishes that the veteran's PTSD affects 
his job performance, and it is on this basis that a 50 
percent schedular rating has been granted.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
evaluation in itself is a recognition of impairment of 
industrial capabilities).  However, the veteran's record, 
showing full time employment, does not demonstrate that his 
PTSD results in marked interference with his employability or 
earning capacity.

Accordingly, in the absence of factors establishing an 
exceptional or unusual disability picture, the Board finds 
that the criteria for submission of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for PTSD are not met; 
and, hence, affirms the RO's October 1998 determination with 
respect to this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based upon full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



ORDER

Entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321 (b)(1) for service connected PTSD is 
denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

